CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


avaya_image1.jpg [avaya_image1.jpg]
PARTNER HOSTED CLOUD SERVICES AMENDMENT
TO
DISTRIBUTOR AGREEMENT
CONTRACT NUMBER: AVDIST-021001
This Partner Hosted Cloud Services Amendment (the “Amendment”) is made by and
between Avaya Inc. (“Avaya”) and ScanSource, Inc. dba ScanSource Catalyst
(“Distributor”) and is effective on the date that the last party below signs it
(“Amendment Effective Date”).
WHEREAS:
(A)    Avaya and Distributor are parties to a certain Distributor Agreement,
contract number AVDIST1-021001, effective August 16, 2002 as amended (the
“Agreement”);
(B)    This Amendment will supersede and replace the Distributor Hosted IP
Office Interim Addendum to the Agreement executed between the parties with an
effective date of October 20, 2014.
(C)    Avaya and Distributor desire to implement and, where applicable, modify
the terms and conditions of the Agreement, pursuant to which Distributor may
purchase from Avaya, on a subscription basis, certain Software licenses and
related Maintenance Services in order to provide Distributor’s Cloud Services to
one or more Resellers in the Territory using Cloud Software located and hosted
primarily in Distributor or its subcontractor’s data center for further resale
of such Cloud Services by Resellers to Cloud End Users located in the Reseller’s
authorized territory or for Reseller’s own internal use, as described in more
detail in this Amendment;
(D)    The Agreement is incorporated in this Amendment by reference, except
where specifically stated to the contrary. NOW THEREFORE, Avaya and Distributor
agree as follows:
1.DEFINITIONS AND INTERPRETATION
1.1.    Definitions. Capitalized terms not defined in this Amendment will have
the meanings given them in the Agreement. Any definitions included in this
Amendment apply solely for purposes of this Amendment. The following terms will
have the meanings assigned to them below:
1.1.1.    “Avaya Aura Call Center Elite System” means Avaya’s proprietary
Communication Manager Software licensed as a separate option for the incoming
voice call centers.
1.1.2.    “Channel Policies” means all the Avaya policies and programs
applicable to Distributor or Resellers and available on Avaya Partner Portal
(https://www.avaya.com/salesportal or successor site), as amended by Avaya from
time to time at Avaya’s discretion upon prior written notice to Distributor.
1.1.3.    “Cloud” means a delivery model of communication solutions, located
primarily in Distributor’s or its subcontractor’s data center, which are made
available to one or more Resellers remotely on a subscription basis .
1.1.4.    “Cloud End User” means an End User purchasing Cloud Services from
Reseller solely for End User’s internal business use and not for resale,
sublease or sublicense.
1.1.5.    “Cloud Fee” means a recurring subscription-based fee payable by
Distributor to Avaya for a time-bound license to the Cloud Software and related
Maintenance Services provided under this Amendment as described in more detail
in this Amendment and/or the Cloud Offer Definition.
1.1.6.    “Cloud Offer Definition” means: (i) any Avaya offer definition
document for Cloud Software then current as of the date of Avaya’s acceptance of
a Cloud Order under this Amendment describing Avaya’s offer to Channel Partners
for the cloud enabled Avaya solutions and related Maintenance Services; and/or
(ii) a statement of work executed by the parties describing the specific Cloud
Software and related Services to be provided by Avaya to Distributor.


1    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


1.1.7.    “Cloud Order” means an order issued by Distributor to Avaya under this
Amendment for the Cloud Software and related Maintenance Services.
1.1.8.    “Cloud Services” means a time-bound subscription service based on the
Hosted Solution provided by Distributor to one or more Reseller in the Territory
against a periodic fee determined by Distributor during an agreed invoicing
period.
1.1.9.    “Cloud Software” means Software made available by Avaya to Distributor
subject to a subscription-based fee which enables Distributor to provide Cloud
Services.
1.1.10.    “Commencement Date” means, unless otherwise stated on the accepted
Cloud Order or the Cloud Offer Definition, the earlier of the following dates:
(i) the date of activation of the first Cloud End User or 2 months following the
Delivery Date of Cloud Software – where Avaya does not provide Implementation
Services for the Cloud Software; or (ii) the date of activation of the first
Cloud End User or the date of acceptance of the Implementation Services – where
Avaya performs Implementation Services for the Cloud Software.
1.1.11.    “Concurrent Elite Agent License” means licenses for agents or other
users to use the Avaya Aura Call Centre Elite Software. Licenses are measured by
the number of agents or other users that are simultaneously logged in to the
Avaya Aura Call Centre Elite System.
1.1.12.    “Early Termination Fees” means the fees payable by Distributor due to
an early termination of a Cloud Order as detailed in Section 14.3.
1.1.13.    “Grace Period” means, with respect to any Cloud Order that is subject
to a Minimum Commitment, a limited time period during which, as an exception to
the general rule, a Minimum Commitment does not apply. Grace Periods, if
applicable, are defined in the applicable Cloud Offer Definition or Avaya’s
quotation.
1.1.14.    “Hosted Solution” means the Cloud Software, software, hardware, Third
Party Products and/or their combination hosted primarily by Distributor in
Distributor’s or its subcontractor’s data center in the Territory for the
purpose of providing Cloud Services to one or more Resellers.
1.1.15.    “Minimum Commitment” means a minimum number of Units or a minimum net
amount for which Distributor will be invoiced during each invoicing period for
the entire Term, irrespective of the actual usage of the Cloud Software. The
Minimum Commitment, if applicable, is defined in the applicable Cloud Offer
Definition or Avaya’s quotation.
1.1.16.    “Monthly Average Daily Peak” means the number of Units used by
Distributor during any invoicing period calculated by adding together the daily
peak number of Units for each day in the invoicing period and dividing the
resulting sum by the number of days in that period.
1.1.17.    “Monthly Peak” means the highest number of Units used by Distributor
during the monthly invoicing period.
1.1.18.    “Resale Agreement” means an agreement between Distributor and
Reseller under which Distributor provides Cloud Services to Reseller.
1.1.19.    “Term” means the initial term of a Cloud Order and any renewal terms
thereof during which Distributor is authorized to use the Cloud Software and
related Maintenance Services on a time-bound subscription basis subject to
timely payment of Cloud Fees to Avaya.
1.1.20.    “Unit” refers to the specific metrics used by Avaya as the basis for
the pricing and invoicing for the Cloud Software and related Maintenance
Services as set out in the then current Avaya price list and more fully
described in the applicable Cloud Offer Definition or an accepted Cloud Order
including provisioned, configured, concurrent or ordered users or provisioned
virtual meeting rooms (VMRs).








2    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


1.2.    Interpretation. In this Amendment, unless otherwise specified or the
context expressly requires otherwise: (i) a reference to the singular includes
the plural and vice versa; (ii) the headings are inserted for convenience only
and will not affect the interpretation of this Amendment; (iii) whenever the
words “include”, “includes”, “including” or “in particular” (or similar
derivatives) are used, they are deemed to be followed by the words “without
limitation”; (iv) all references to “Sections” are to the Sections in this
Amendment; (v) all references to “written” or “in writing” include emails or
other electronic means of communications; and (v) a reference to “use” or
“usage” of the Cloud Software will be deemed to refer to usage, configuration,
ordering, provisioning, activation or consumption of the Cloud Software as set
out in the applicable Cloud Offer Definition, and any reference to “used” will
be construed correlative to the foregoing.
2.    AUTHORIZATION; RESELLERS AND RESALE AGREEMENTS
2.1.    Subject to the terms and conditions of this Amendment, Avaya authorizes
Distributor to purchase from Avaya a non-exclusive, non-transferable,
non-sublicensable, limited license to use certain Cloud Software and related
Maintenance Services for the sole purpose of marketing and providing Cloud
Services to Resellers in the Territory for: (i) further resale of such Cloud
Services by Resellers to Cloud End Users located in the Reseller’s authorized
territory; and (ii) Reseller’s own internal use. Any Cloud Software and
Maintenance Services ordered under this Amendment will be provided to
Distributor on a subscription basis only subject to timely payment of the
applicable Cloud Fees. Unless the Cloud Offer Definition expressly provides
otherwise, except for the specific Maintenance Services for the Cloud Software
included in the Cloud Fees this Amendment does not apply to any hardware
Products or Services necessary to deploy Cloud Services. Such Services or
hardware Products may be ordered by Distributor under the terms of the
Agreement. Distributor shall not market Cloud Services or use the Hosted
Solution except as permitted in this Section and the Internal Use provisions of
the Agreement. In particular, Distributor is not authorized to resell Cloud
Services or any other Products or Services directly to Cloud End Users. Avaya
reserves the right to modify the conditions of or revoke this authorization
subject to the terms of the Channel Policies by giving Distributor a [*****]
written notice with the effective date on the last day of the applicable
invoicing period.
2.2.    Resellers. Prior to providing Cloud Services to any Reseller,
Distributor must first execute a Resale Agreement with each such Reseller
implementing all flow-down related requirements set forth in this Amendment or,
if applicable, amend the existing Resale Agreement for that purpose. Each
Reseller to whom Distributor may provide Cloud Services must be an Avaya
authorized reseller complying with the Avaya authorization requirements and
maintaining all accreditations and credentials for the Cloud Software and
related Maintenance Services as set out in the Channel Policies. Resellers are
only authorized to market and resell Cloud Services to Cloud End Users located
in the Reseller’s authorized territory for Cloud End Users’ own internal use and
not for any resale or other provision of Cloud Services to any third parties.
Distributor shall expressly prohibit any resale of Cloud Services by Resellers
to any other resellers or distributors. To the extent Cloud Services are
purchased by any Reseller for its own internal use, then any such Reseller will
be deemed a Cloud End User for all purposes of this Amendment.
2.3.    Termination of Resale Agreement. Distributor shall promptly terminate
the Resale Agreement, or its part applicable to Cloud Services, with any
Reseller who: (i) is no longer an authorized reseller of Avaya; (ii) does not
comply with any applicable Avaya authorization requirements or does not maintain
any required accreditations or credentials; or (iii) has in any way failed to
comply with: (a) Avaya End User License; (b) confidentiality obligations with
respect to Avaya’s confidential information or Cloud Software; or (c) any legal
obligations including those described in Section 5. In case of termination or
expiry of a Resale Agreement, or its part applicable to Cloud Services, for any
reason Distributor shall de-activate Cloud Software licenses allocated to the
affected Reseller, unless such Reseller’s Cloud End Users are re-allocated to an
alternative Reseller within 30 days of termination or expiry of the Resale
Agreement. Notwithstanding the foregoing, Distributor shall continue to pay
Avaya for any activated Cloud Software licenses for the affected Reseller until
such licenses have been deactivated and a reasonable proof of de-activation has
been provided to Avaya.
2.4.    Reseller and Cloud End Users obligations. Distributor acknowledges and
agrees that certain obligations under this Amendment, whether expressly
identified as such in this Amendment or not, may also apply to Resellers and
Cloud End Users (“Flowdown Obligations”). Distributor shall: (i) contractually
obligate its Resellers to comply with the Flowdown Obligations, including by
implementing the Flowdown Obligations in the Resale Agreements and contractually
obligating Resellers to include the Flowdown Obligations in the agreements
between Resellers and Cloud End Users; (ii) enforce the terms of Resale
Agreements against Resellers and fully cooperate with Avaya in doing so; and
(iii) contractually obligate Resellers to enforce the terms of their agreements
with Cloud End Users in connection with the subject matter of this Amendment and
in doing so fully cooperate with Distributor and Avaya. Where any Reseller or
Cloud End User fails to comply with any Flowdown Obligation, Avaya will not be
held liable for any resulting failure to perform its obligations under this
Amendment. Upon Avaya’s request, Distributor shall provide Avaya with a copy of
the relevant provisions in the Reseller Agreement containing the Flowdown
Obligations.


3    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


2.5.    Indemnification. [*****]
3.    DOCUMENTS AND CLOUD ORDERS
3.1.    Applicable terms. Avaya will provide Cloud Software and related
Maintenance Services in accordance with the terms and conditions of this
Amendment, the applicable Cloud Offer Definition (if any) and accepted Cloud
Order and, solely with respect to the Maintenance Services, the applicable
Service Description for the Maintenance Services identified in the Cloud Offer
Definition or Avaya’s quotation. The applicable Cloud Offer Definitions and
Service Descriptions are incorporated by reference into this Amendment and
available on Avaya Channel Partner portal
(https://sales.avaya.com/en/products-and-solutions or a successor site as
designated by Avaya from time to time), Avaya OneSource portal
(www.avaya.com/ebizn or a successor site as designated by Avaya from time to
time), or on Distributor’s request directly from Avaya. Upon submission of the
Cloud Order, Distributor represents and warrants to Avaya that it has
familiarized itself with the applicable Cloud Offer Definition and Service
Description then current as of the date of Cloud Order submission.
3.2.    Cloud Orders. Distributor shall issue all Cloud Orders in accordance
with Avaya’s quotation, this Amendment and the applicable Cloud Offer Definition
and Service Description. The applicable Service Description or Cloud Offer
Definition may require, and Distributor agrees, to issue an open or blanket
Cloud Order for a pre-defined amount and period of time to enable regular
invoicing for the Cloud Software and related Maintenance Services. Distributor
shall explicitly reference this Amendment and the applicable Cloud Offer
Definition on any Cloud Order and use the Cloud Order form, if provided by
Avaya. If a Cloud Order is not submitted based on a form provided by Avaya,
Distributor shall also reference the applicable Avaya quotation and any other
details that Avaya may reasonably require from time to time. All Cloud Orders
are subject to acceptance by Avaya. Each Cloud Order is deemed to incorporate by
reference this Amendment, the applicable Cloud Offer Definition and Service
Description as it relates to the Maintenance Services for the Cloud Software.
3.3.    Initial and subsequent Cloud Orders. Subject to Distributor’s compliance
with the Hosted Solution configuration requirements defined in Section 4.2,
Distributor shall issue an initial Cloud Order for the Cloud Software necessary
to set-up the Hosted Solution. The initial Cloud Order shall include a specified
number of Cloud Software licenses and related Maintenance Services as necessary
to properly enable the usage of the Hosted Solution at the desired capacity
level. Subject to Distributor’s continued compliance with the terms of this
Amendment, Distributor may submit subsequent Cloud Orders relating to that
Hosted Solution. Such subsequent Cloud Orders will be based on Avaya’s then
current prices for the Cloud Software and related Maintenance Services and may
be subject to an additional Minimum Commitment, minimum Term, Early Termination
Fees and other terms and conditions as set forth in the then current Cloud Offer
Definition or Avaya’s quotation.
3.4.    Order of precedence. Unless this Amendment expressly states otherwise,
in the event of a conflict between the Agreement (including its Attachments and
Appendices), this Amendment, Service Description, Cloud Offer Definition and any
Cloud Order accepted by Avaya, the order of precedence is as follows: (i) this
Amendment; (ii) the Agreement; (iii) Cloud Offer Definition; (iv) Service
Description; and (v) Cloud Order. In the event of any conflict between any
standard Cloud Offer Definition and a statement of work, the statement of work
will control.
4.    DISTRIBUTOR RESPONSIBILITIES
4.1.    Authorization, accreditation and credentials requirements. Distributor
shall at all times during the term of this Amendment: (i) comply with the
industry best practices and standards applicable to the Hosted Solution and
Cloud Services as well as any Avaya authorization requirements; and (ii)
maintain all accreditations and credentials, applicable to the Avaya authorized
Cloud Service Providers and resellers of Cloud Software, related Maintenance
Services and other Products included in the Hosted Solution, as detailed in the
applicable Cloud Offer Definition and Channel Policies. The authorization,
accreditation and credential requirements are subject to review and renewal and
may be withdrawn or terminated by Avaya at any time in accordance with this
Amendment and the Channel Policies. In addition, Distributor shall require that
during the term of the Resale Agreement, or its part applicable to Cloud
Services, each Reseller appointed by Distributor to resell Cloud Services must
comply with the Avaya authorization requirements and maintain all required
accreditations and credentials applicable to resellers of Cloud Software and
related Maintenance Services as detailed in the Channel Policies.






4    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


4.2.    Setup and maintenance of Hosted Solution. Distributor is at all times
responsible for: (i) the architecture, design, configuration and capacity
management of the Hosted Solution excluding any errors solely attributable by
Avaya’s architecture, design and configuration of the Cloud Software and other
architectural requirements to accommodate the expected number of Resellers and
Cloud End Users in order to properly enable the usage of the Hosted Solution at
the desired capacity level and compliance with Avaya’s reference architecture
and similar requirements; (ii) timely ordering of Cloud Software and related
Maintenance Services and any other components of the Hosted Solution; (iii)
installation, configuration, maintenance coverage, and other activities in
relation to the delivery, deployment, maintenance and support of the Hosted
Solution excluding any errors solely attributable by Avaya’s architecture,
design and configuration of the Cloud Software; (iv) provision, at Distributor’s
own cost, of SIP trunking (if applicable) and all hardware, equipment, software,
and services as may be necessary for the deployment of the Hosted Solution and
provision of Cloud Services, with the exception of the Cloud Software and
related Maintenance Services purchased under this Amendment. Notwithstanding the
foregoing, Avaya may require Distributor to make reasonable changes to the
Hosted Solution based on the quality, capacity, environmental, safety, security
or similar considerations. Any changes required by Avaya that materially affect
the functionality or costs of the Hosted Solution, unless such changes are
required by law, may be subject to a change control process to be agreed upon by
the parties.
4.3.    Security. [*****]
4.4.    Hosting. Distributor may host the Cloud Software from its own or its
subcontractor’s data center, provided that Distributor shall: (i) first enter
into an agreement with its subcontractor with applicable terms at least as
protective of the Cloud Software as the terms of this Amendment (including with
respect to compliance with the Avaya End User License, if and to the extent the
subcontractor is accessing or using the Cloud Software in connection with its
subcontracting activities, and the confidentiality and protection of the Cloud
Software), and Distributor shall cooperate with Avaya in enforcing the terms of
such agreement; and (ii) [*****].
4.5.    Management of Hosted Solution. Distributor is responsible for the
day-to-day management, configuration and capacity management of the Hosted
Solution and Cloud Services, including timely ordering (whether from Avaya, its
authorized Distributor or third parties) of additional Cloud Software, hardware,
software and services necessary to set up and operate the Hosted Solution and to
market Cloud Services at the desired capacity and quality level. Distributor
and/or Reseller will be responsible for performing all on-boarding and
off-boarding activities for each Reseller and Cloud End User. On-boarding
activities include design, installation and configuration of the Hosted Solution
to meet the requirements of each Reseller and Cloud End User. Prior to
on-boarding any Reseller or Cloud End User, Distributor shall ensure that all
components of the Hosted Solution are in good working order in accordance with
the applicable manufacturer documentation and specifications; provided that
Avaya shall remain responsible for the performance of the Cloud Software to the
extent covered by the warranty in Section 10.3. Distributor shall notify Avaya
of any removal or relocation of the Hosted Solution or any of its components and
provide Avaya with all information it may reasonably require for the timely
performance of its obligations.
4.6.    Integration into network environment. Distributor is solely responsible
for providing all facilities, software, equipment, network, trunking and
services, other than Cloud Software licenses provided by Avaya under this
Amendment, as may be necessary to deploy the Cloud Services. Distributor is
responsible for all costs associated with operating and maintaining such
facilities, software and equipment, including rent, office costs, utilities
fees, connectivity charges and all applicable taxes and duties with respect to
the same. Except to the extent that Avaya is contracted to perform specific
integration services, Distributor is responsible for the integration of the
Hosted Solution and/or any of its components with (i) Distributor’s, Reseller’s
and/or Cloud End User’s network environment and (ii) any interoperating
hardware, software or systems.
4.7.    Helpdesk and co-delivery support. Unless the applicable Cloud Offer
Definition or Service Description expressly states otherwise, Avaya will only
provide Tier 3 and Tier 4 Maintenance Services for the Cloud Software directly
to Distributor. Distributor and/or Reseller shall provide co-delivery support to
Resellers and Cloud End Users, including helpdesk, Tier 1 and Tier 2 support.
Nothing in this Amendment obligates Avaya to provide any Maintenance Services or
other support directly to any Reseller or Cloud End User. Distributor must have
the ability and competencies to provide helpdesk support and serve as Reseller’s
and Cloud End User’s interface and relationship manager. In addition,
Distributor and/or Reseller shall be responsible to respond to a reported issue,
open a trouble ticket in a tracking system, evaluate the issue and route the
trouble ticket to the appropriate support team. Avaya may require Distributor’s
helpdesk support personnel to complete, at Distributor’s cost, a series of
training courses relating to the applicable Cloud Software and any other
Products included in the Hosted Solution.


5    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


4.8.    Endpoints. Except as otherwise expressly stated to the contrary in the
applicable Cloud Offer Definition or Avaya’s quotation, Avaya is not responsible
for the provision of any end points or similar devices necessary to deploy Cloud
Services for any Reseller or Cloud End User, including personal end points,
personal computers, mobile devices and telepresence or room systems.
4.9.    Cooperation. In addition to Distributor’s co-operation obligations as
set out in the Agreement, at no cost to Avaya, Distributor shall in a reasonably
timely manner: (i) provide Avaya with interface and other information regarding
access to Third Party Products in the Hosted Solution or Distributor’s,
Reseller’s and Cloud End User’s network and necessary third party consents and
licenses to enable Avaya’s performance and fulfillment of its obligations; (ii)
provide Avaya, its agents and/or subcontractors with access to the Hosted
Solution both at the Distributor’s, its subcontractor’s, Reseller’s or Cloud End
User’s premises and remotely; (iii) provide Avaya with all credentials,
passwords and other information that may be necessary to enable Avaya to access
the Cloud Software and usage monitoring application, whether remotely or
on-site; (iv) secure all necessary approvals, consents and performance from
Resellers required in order for Avaya to perform its obligations under this
Amendment or to exercise its rights under this Amendment and contractually
obligate its Resellers to secure all necessary approvals, consents and
performance from its Cloud End Users required in order for Avaya to perform its
obligations under this Amendment or to exercise its rights under this Amendment;
(v) for each Resale Agreement and Cloud End User contract, contractually
obligate Reseller to provide Avaya with the Reseller and Cloud End User name,
contract term and any agreed minimum commitment; and (vi) cooperate in all
reasonable ways with Avaya in relation to Avaya’s performance of its obligations
under this Amendment, including: (a) in the diagnosis, investigation and
correction of any reported Incident; (b) providing Avaya any further information
that Avaya may reasonably require to fulfill its obligations under this
Amendment; (c) keeping backup or archival copies of its Cloud Orders, databases
and computer records in accordance with commercially reasonable computing
practices; and (d) notifying Avaya in advance of any significant configuration
or definition changes in the Hosted Solution or Cloud Services.
4.10.    Compliance with Channel Policies. Distributor shall comply with all
Channel Policies applicable to Distributor. Avaya shall notify Distributor of
any modification or termination of the applicable Channel Policies by, at least
30 days prior to the effective date of such modification or termination, by
posting the modification or termination on the Avaya Partner Portal
(https://www.avaya.com/salesportal) or by other previously agreed to form of
notification. Distributor shall periodically check the Avaya Partner Portal for
changes to the Channel Policies. If anything contained in the Channel Policies
may be interpreted to void or conflict with an express term of this Addendum,
the terms of this Addendum will govern.
5.    COMPLIANCE WITH LAWS AND REGULATORY REQUIREMENTS; PAYMENT OF REGULATORY
FEES
5.1.    COMPLIANCE WITH LAWS AND REGULATIONS. DISTRIBUTOR SHALL, AND TO THE
APPLICABLE EXTENT SHALL OBLIGATE RESELLERS TO, COMPLY WITH ALL APPLICABLE LAWS
AND REGULATIONS IN THE TERRITORY, INCLUDING COMPLIANCE WITH ANY LAWS,
REGULATIONS, TAXES, FEES OR OTHER REQUIREMENTS RELATED TO THE USE, MARKETING AND
PROVISION OF CLOUD SERVICES AND OTHER REGULATED SERVICES AND THE PROVISIONING,
HOSTING, USING, INSTALLING, DE-INSTALLING, ACTIVATING, DEACTIVATING AND
DECOMMISSIONING OF THE HOSTED SOLUTION (OR ANY PORTION THEREOF) AT
DISTRIBUTOR’S, ITS SUBCONTRACTOR’S, RESELLER’S OR CLOUD END USERS’ PREMISES AND
ANY REGULATIONS PROMULGATED BY THE FEDERAL COMMUNICATIONS COMMISSION IN THE
U.S., AND ANY STATE PUBLIC UTILITY COMMISSION IN THE INDIVIDUAL U.S. STATES, AS
WELL AS SIMILAR, CORRESPONDING GOVERNMENTAL AGENCIES IN OTHER COUNTRIES AND
LOCALITIES. WITHOUT LIMITING THE FOREGOING, DISTRIBUTOR SHALL, AND TO THE
APPLICABLE EXTENT SHALL OBLIGATE RESELLERS TO: (I) COMPLY WITH ALL APPLICABLE
DATA PRIVACY AND CALL RECORDING LAWS AND REGULATIONS; AND (II) PROVIDE ANY
APPLICABLE NOTICES TO AND OBTAIN ANY APPLICABLE CONSENT FROM RESELLERS AND CLOUD
END USERS.
5.2.    Regulatory requirements. Distributor’s authorization under this
Amendment is conditioned upon all regulatory notifications, registrations,
approvals or consents (as applicable) being made, obtained and maintained by
Distributor, at its own cost and during the entire Term, as may be required
under any applicable law from time to time. Such regulatory consents and
approvals include any registration, notification, approval or consent by the
duly authorized authorities for the connection, deployment or use of the Hosted
Solution and its components or marketing of Cloud Services in the Territory or
to specific types of Resellers or Cloud End Users, such as in particular
authorization to: (i) connect any components of the Hosted Solution to the
public telecommunications network; (ii) connect the Hosted Solution to the
public electrical/energy grid; (iii) import the Hosted Solution components into
the Territory; (iv) deploy or use the Hosted Solution in the Territory; or (v)
offer and market Cloud Services in the Territory and/or to specific types of
Resellers or Cloud End Users.


6    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


5.3.    REGULATORY FEES. IN ADDITION TO DISTRIBUTOR’S OBLIGATION TO PAY TAXES IN
ACCORDANCE WITH THE AGREEMENT, DISTRIBUTOR SHALL BE RESPONSIBLE FOR THE
COLLECTION AND REMITTANCE OF ANY AND ALL GOVERNMENTAL ASSESSMENTS, SURCHARGES
AND FEES PERTAINING TO ITS PROVISION, RESALE OR USE OF THE HOSTED SOLUTION OR
CLOUD SERVICES. DISTRIBUTOR SHALL BE RESPONSIBLE FOR ANY AND ALL GOVERNMENTAL
ASSESSMENTS, SURCHARGES AND FEES THAT ARE IMPOSED ON AVAYA OR ANY AFFILIATE OF
AVAYA INCIDENT TO THE PROVISION OR SALE OF THE CLOUD SOFTWARE AND RELATED
MAINTENANCE SERVICES TO DISTRIBUTOR, INCLUDING ANY GOVERNMENT ASSESSMENT OR
REGULATORY FEES IMPOSED ON AVAYA AS A RESULT OF A MATERIAL CHANGE IN THE MANNER
IN WHICH CLOUD SOFTWARE, MAINTENANCE SERVICE OR AVAYA IS REGULATED.
6.    MONITORING TOOLS
The usage, provisioning, ordering, configuration or activation, as applicable,
of any Cloud Software will be determined by Avaya based on the application,
procedures or tools specified by Avaya (“Monitoring Tools”). Avaya will have
sole authority and control over the installation, configuration, implementation
and ongoing administration of any Monitoring Tools. If Distributor can access
any Monitoring Tools, it shall do so only in accordance with Avaya’s
specifications or instructions and shall not have any administrative privileges
within such Monitoring Tools. Distributor shall fully cooperate with Avaya
during the installation, configuration, implementation, maintenance, and
administration of any Monitoring Tools in accordance with Avaya’s specifications
and requirements and shall procure any required co-operation from Resellers and
Cloud End Users.
7.    CLOUD FEES; INVOICING AND PAYMENT
7.1.    Prices and Cloud Fees. Prices for the provision of the Cloud Software
and applicable Maintenance Services will be as set forth on: (i) Avaya’s price
list or Cloud Offer Definition current as of the date of invoicing; or (ii) an
accepted Cloud Order. Unless otherwise stated in the Cloud Offer Definition or
accepted Cloud Order, prices are quoted on a per Unit per month basis, expressed
in U.S. Dollars and exclusive of any and all Taxes. Where any price or Cloud Fee
refers to a group or other combination, the price, Cloud Fee and grouping are
not divisible. Cloud Fees due under this Amendment are non-cancellable and
non-refundable.
7.2.    Changes. Unless otherwise agreed to in writing by Avaya, Avaya may
increase list prices, add or delete Unit types and/or modify Distributor’s
entitlements under each Unit type by providing Distributor a [*****] written
notice, without a need for a formal amendment of this Amendment. Avaya may also
decrease prices for the provision of Cloud Software and related Maintenance
Services without a need for a formal amendment to this Amendment or advance
notice to or the prior consent of Distributor, but Avaya shall provide written
notification of any such changes and their effective date. Any changes will
apply prospectively as of the effective date indicated on Avaya’s notification.
7.3.    Minimum Commitment. If the applicable Cloud Offer Definition or Avaya’s
quotation provides for a Minimum Commitment, the provision and pricing of the
Cloud Software and related Maintenance Services will be subject to Distributor’s
compliance with that Minimum Commitment during the entire Term. If the Minimum
Commitment is higher than the net amount that would have been invoiced by Avaya
based on the number of Units actually used by Distributor during any invoicing
period for the applicable Cloud Software and related Maintenance Services and
Cloud Order, then Avaya will invoice, and Distributor agrees to pay, the Cloud
Fees determined in accordance with the applicable Minimum Commitment.
7.4.    Calculation of Cloud Fees. Cloud Fees will be determined by Avaya based
on the calculation methodology specified in the applicable Cloud Offer
Definition. If no calculation methodology has been specified, the provisions in
this Section 7.4 will apply.
7.4.1.    General. Cloud Fees will be calculated by Avaya on a calendar month
basis, based on the data available from the Monitoring Tools as set out in
Section 6, for each Cloud Software application, each Cloud End User and each
Unit type separately. For any partial month, the monthly Cloud Fees will be
calculated on a pro rata basis. Cloud Fees will also be due and payable during
any Grace Period. The following calculation methodology will apply with respect
to the Cloud Software applications identified below if and to the extent the
below offers are generally available from Avaya at the date of the Cloud Order
submission. The below list is illustrative only and not exhaustive:






7    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


7.4.2.    UCaaS & CCaaS Software. Avaya will invoice Distributor for the Unified
Communication Software (“UCaaS Software”) and Contact Center Cloud Software
(“CCaaS Software”), excluding WFO Cloud Software (as detailed in Section 7.4.3
below), on a monthly concurrent or provisioned usage basis as detailed in the
applicable Cloud Offer Definition. Cloud Fees will be calculated for each UCaaS
Software and CCaaS Software application, each Cloud End User and each Unit type
separately. Cloud Fees will be determined by multiplying the applicable price
per Unit per month by the Monthly Average Daily Peak number of concurrent or
provisioned Units.
7.4.3.    WFO Cloud Software. Avaya will invoice Distributor for Workforce
Optimization Cloud Software identified in the applicable Cloud Offer Definition
or Avaya quotation (“WFO Cloud Software”) as detailed below.
7.4.3.1.    Where the applicable WFO Cloud Software is billed on a per
Concurrent Elite Agent License basis, as set out in the Offer Definition or on
an Avaya quotation, Avaya will invoice Distributor on a Monthly Peak basis.
Cloud Fees will be determined, for each and every Cloud End User, by multiplying
the price per applicable WFO Cloud Software per month by the Monthly Peak number
of Concurrent Elite Agent Licenses used by the applicable Cloud End User.
7.4.3.2.    Where the applicable WFO Cloud Software is billed on a per server
basis as set out in the Offer Definition or on an Avaya quotation, Avaya will
invoice Distributor on an active, in-service server basis. Cloud Fees will be
determined by multiplying the price per applicable WFO Cloud Software per month
by the number of active, in-service servers on which such WFO Cloud Software is
installed during the applicable invoicing period in connection with Cloud
Services, except that Avaya will not charge Distributor any Cloud Fees with
respect to the redundant servers installed with WFO Cloud Software for back-up
purposes only.
7.4.3.3.    Where the applicable WFO Cloud Software is billed on a per Cloud End
User basis as set out in the Offer Definition or on an Avaya quotation, Cloud
Fees will be determined by multiplying the price per applicable WFO Cloud
Software per month by the Monthly Peak number of Cloud End Users using such WFO
Cloud Software during the applicable month.
7.4.4.    VaaS Software. Avaya will invoice Distributor for Video as a Service
Software applications (“VaaS Software”) on a monthly provisioned usage basis.
Cloud Fees will be calculated for each Cloud system deployed, each VaaS Software
application and each Unit type separately. Cloud Fees for VaaS Software will be
determined by multiplying the applicable price per Unit per month by the Monthly
Peak number of provisioned Units.
7.4.5.    IP Office and IP Office Contact Center Software. Cloud Fees will be
calculated for each IP Office and IP Office Contact Center Cloud Software
application and each Unit type separately. Cloud Fees will be determined by
multiplying the applicable price per Unit per month by the Monthly Average Daily
Peak number of ordered Units. The Unit counts are determined irrespective of how
many Units are effectively used. Any IP Office and IP Office Contact Center
Cloud Software application made available in any way to Distributor under this
Amendment will be charged for and shall be paid by Distributor, even if unused
by Distributor or Cloud End User, until such time as the applicable Unit has
been deactivated in accordance with the applicable Cloud Offer Definition.
7.4.6.    Avaya Control Manager (ACM). Unless otherwise stated in the applicable
Cloud Offer Definition or Avaya’s quotation, Cloud Fees for ACM Cloud Software
will be calculated on a per instance basis by multiplying the number of ACM
instances active at the end of each invoicing period by the applicable price per
instance per month. As it pertains specifically to ACM, an instance of ACM may
run on multiple virtual machines which are, in combination, delivering the
function of one ACM.
7.5.    Invoicing. Unless otherwise stated in the applicable Cloud Offer
Definition or Avaya’s quotation, Cloud Fees will be calculated and invoiced
monthly in arrears. Invoicing for each Cloud Order will start on the
Commencement Date of that Cloud Order.
7.6.    Information and cooperation. Upon Avaya’s request, Distributor shall
timely provide Avaya with all information, data, reports, and Distributor’s full
cooperation that may be reasonably required by Avaya to calculate the Cloud
Fees. Distributor represents and warrants that to the best of its knowledge any
such information and data it provides to Avaya is accurate and complete.
7.7.    Consent to disclosure. As necessary and to the extent permitted by
applicable law, Distributor agrees that Avaya may disclose to third parties
information related to the use of Cloud Software by Distributor, Resellers or
Cloud End Users as it may be necessary to determine compliance with this
Amendment or for the calculation or auditing of royalty or other third party
software licensing payments.






8    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


8.    SOFTWARE LICENSE
8.1.    License Grant. Notwithstanding anything in the Avaya End User License to
the contrary and subject to the terms of this Amendment, Avaya grants to
Distributor a personal, nonexclusive, nontransferable, non-sublicensable,
limited license to use Cloud Software during the Term solely to provide Cloud
Services to Resellers in the Territory for further resale of those Cloud
Services to Cloud End Users in the Reseller’s authorized territory or for
Reseller’s own internal use. Subject to the provisions set forth in this
Amendment, Distributor shall comply with the terms of the Avaya End User License
to the same extent as if Distributor were a “Cloud End User”.
8.2.    Cloud Software available to Resellers. In the event that any Cloud
Software (or its portion) is installed or downloaded at a Reseller’s site or
device or otherwise made available to or accessible by any Reseller, Avaya shall
extend the Avaya End User License to such Reseller, providing Distributor shall:
8.2.1.    Obtain, subject to Section 10.9, Reseller’s written agreement to the
Avaya End User License prior to or upon Distributor’s acceptance of the
Reseller’s order and enforce the Resale Agreement as it pertains to Cloud
Software and/or related Documentation;
8.2.2.    Communicate to Reseller the license types applicable to Cloud
Software;
8.2.3.    [*****];
8.2.4.    [*****];
8.2.5.    Notify Avaya promptly, if Distributor becomes aware of any Reseller’s
breach of the Avaya End User License and, upon Avaya’s request, immediately
terminate such Reseller’s access and right to use the Cloud Services; and
8.2.6.    Contractually require that Reseller agree that at the earlier of: (i)
the conclusion of the Cloud Services term for that Reseller; or (ii) upon
termination or expiry of the Resale Agreement, or its portion associated with
the subject matter of this Amendment, Reseller shall: (a) cease and desist all
use of the Cloud Software and related Documentation; (b) in accordance with
Avaya’s instructions, irretrievably delete, return and/or destroy any Cloud
Software installed or downloaded at that Reseller’s site or on its devices or
otherwise made available to or accessible by that Reseller, as well as any
related Documentation; and (c) certify compliance with the foregoing
requirements by an authorized representative of that Reseller. Upon Avaya’s
request, Distributor will request such certification from Reseller and provide
to Avaya and acknowledges and agrees that Avaya may share with its applicable
licensors. Distributor shall obtain Reseller’s consent to provide such
certification to Avaya and its licensors.
8.3.    Cloud Software available to Cloud End Users. In the event that any Cloud
Software (or its portion) is installed or downloaded at a Cloud End User’s site
or device or otherwise made available to or accessible by Cloud End Users, Avaya
shall extend the Avaya End User License to such Cloud End User, providing that
Distributor shall obligate Reseller in the Resale Agreement to:
8.3.1.    Obtain, subject to Section 10.9, Cloud End User’s written agreement to
the Avaya End User License prior to or upon Reseller’s acceptance of the Cloud
End User’s order and enforce the terms and conditions of its agreement with
Cloud End User as they pertain to Cloud Software and/or related Documentation;
8.3.2.    Communicate to Cloud End User the license types applicable to Cloud
Software;
8.3.3.    Not agree to any contractual limitations on Cloud End User’s liability
for violations of Avaya’s Intellectual Property Rights, including through
breaches of a Cloud Software license or reverse engineering;
8.3.4.    [*****];
8.3.5.    [*****]; and










9    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


8.3.6.    Obtain, subject to Section 8.3.5, Cloud End User’s written agreement
that, at the earlier of: (i) the conclusion of the Cloud Services term for that
Cloud End User; or (ii) upon termination or expiry of the agreement between the
Cloud End User and Reseller associated with the subject matter of this
Amendment, Cloud End User shall: (a) cease and desist all use of the Cloud
Software and related Documentation; (b) in accordance with Avaya’s instructions,
irretrievably delete, return and/or destroy any Cloud Software installed or
downloaded at that Cloud End User’s site or on its devices or otherwise made
available to or accessible by that Cloud End User, as well as any related
Documentation; and (c) promptly certify compliance with the foregoing
requirements by an authorized representative of that Cloud End User. Upon
Avaya’s request, Distributor shall promptly provide such certification to Avaya
and acknowledges and agrees that Avaya may share with its applicable licensors.
Distributor shall obtain, or shall procure Reseller to obtain, Reseller’s and
Cloud End User’s consent to provide such certification to Avaya and its
licensors.
8.3.7.    Not agree with a Cloud End User to a term of Cloud Services that is
longer than the Term.
8.4.    Additional License Restrictions. Cloud Software will be provided to
Distributor and, if applicable, Reseller and Cloud End User solely on a non-
perpetual, time-bound subscription basis (unless a different invoicing period
applies). Distributor’s and, if applicable, Reseller’s and Cloud End User’s
right to use such Cloud Software will at all times be subject to Distributor’s
timely payment of the Cloud Fees and compliance with the terms and conditions of
this Amendment. Upon expiry or termination of any Cloud Order or this Amendment
for any reason, all applicable Cloud Software licenses will terminate
immediately and all related Maintenance Services and any other Avaya obligations
will discontinue.
8.5.    Third Party Software Licensing Requirement. Distributor acknowledges and
agrees that Distributor’s hosting of any products, including the Cloud Software,
that use or embed certain third party software, such as (by way of example only)
Microsoft software or codecs, may require Distributor to independently obtain
licenses, at its expense, directly from the applicable third party supplier.
With respect to Microsoft specifically, if Distributor hosts any products that
use or embed Microsoft software, Distributor must independently obtain, at
Distributor’s expense, an applicable agreement from Microsoft. With respect to
codecs, if Distributor is hosting any products that use or embed the g.729
codec, h.264 codec, or h.265 codec, Distributor acknowledges and agrees that it
is responsible for any and all related fees and/or royalties.
8.6.    Ownership of Cloud Software. Distributor understands and agrees that the
Cloud Software, and all copies thereof, including translations, compilations,
derivative works and partial copies, are and will at all times remain the
property of Avaya or its licensors.
8.7.    Notification. Distributor shall provide Avaya with written notice of any
misappropriation of confidential information or infringement of Intellectual
Property Rights by Distributor, Reseller or Cloud End User as it pertains to
Cloud Software and/or any related Documentation or any use of Cloud Software
and/or related Documentation that exceeds the scope of the licenses authorized,
as soon as reasonably practicable upon becoming made aware of the breach.
8.8.    Termination of License. Avaya may terminate the license granted under
this Section 8, any Cloud Order, this Amendment and/or the Agreement if, within
10 business days of Distributor’s receipt of a reasonably detailed written
request to cure, Distributor has not: (i) cured all breaches of license
limitations or restrictions; (ii) terminated Reseller’s access to Cloud Services
and right to use Cloud Software in accordance with Section 8.2.5; or (iii)
procured Reseller to terminate Cloud End User’s access to Cloud Services and
right to use Cloud Software in accordance with Section 8.3.5.
8.9.    Capex Software. Certain Software licenses may be available for purchase
from Avaya on an upfront one-time license fee basis subject to the terms and
conditions of this Amendment (“Capex Software”). Except as otherwise stated in
this Section, Distributor shall, and shall procure that Resellers and Cloud End
User, use the Capex Software consistent with this Amendment, Documentation and
associated material code description. Distributor shall, and shall obligate
Reseller to, allocate the Capex Software licenses to a specific Cloud End User
and may not re-allocate them for use by any other Cloud End User, except as
otherwise expressly agreed to by Avaya in writing. Distributor shall maintain a
current Maintenance Services support coverage for the Capex Software for the
entire term of the Cloud Services. Invoicing, license duration and warranty for
the Capex Software licenses will be subject to the applicable provisions in the
Agreement, except that no warranty will extend to Cloud End Users.






10    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


9.    AUDIT RIGHTS
Avaya, or an independent auditor acting on Avaya’s behalf, may audit Distributor
and, where applicable, its Resellers and Cloud End Users, in connection with
usage monitoring and invoicing under this Amendment and/or in order to determine
compliance with this Amendment. Distributor shall, and shall procure that
Resellers and Cloud End Users, provide Avaya, or an independent auditor acting
on Avaya’s behalf, access to any information, data as well as the data centers
and premises housing the Hosted Solution and each system configuration
containing Cloud Software, on-site and/or remotely, for any actions reasonably
required by Avaya to conduct such audits. On-site audits may be conducted upon 5
business days’ notice. No notice is required for remote audits. If Avaya
suspects a breach by Reseller or Cloud End User under the Avaya End User License
as it relates to this Amendment, then upon Avaya’s request, Distributor shall:
(i) audit such Reseller or Cloud End User; or (ii) procure that Reseller audits
such Cloud End User. Upon Avaya’s request, Distributor shall, and where
applicable shall obligate Reseller to, provide the results of the audit to
Avaya. Distributor shall, and shall procure that Resellers and Cloud End Users,
fully cooperate with Avaya in connection with any audits conducted by or on
behalf of Avaya.
10.    WARRANTIES AND LIMITATIONS
10.1.    Warranty. Avaya warrants to Distributor that during the applicable
warranty period: (i) Cloud Software will conform to and operate in accordance
with the applicable Documentation in all material respects; (ii) Maintenance
Services will be carried out in a professional and workmanlike manner by
qualified personnel.
10.2.    Warranty Period. Unless otherwise agreed in writing, the warranty
period is [*****] beginning on the date of provision of the Cloud Software or
performance of the Maintenance Service, as applicable, provided that no warranty
period will be longer than the Term.
10.3.    Cloud Software. If any Cloud Software is not in conformance with the
warranty above and during the warranty period Avaya receives from Distributor a
written notice describing in reasonable detail how the Cloud Software failed to
be in conformance, Avaya shall, at its option, repair or replace the Cloud
Software to achieve conformance. Distributor must provide Avaya with: (i)
information in sufficient detail to enable Avaya to reproduce and analyze the
failure; and (ii) remote or on site access to the Cloud Software, as requested
by Avaya. Repaired Cloud Software is warranted as above for the remainder of the
original warranty period. If Avaya determines that repair or replacement of the
Cloud Software is not commercially reasonable, Distributor may terminate, with
prospective effect, the Cloud Order for the affected Cloud Software, subject to
payment of Cloud Fees up until termination.
10.4.    Maintenance Services. To the extent that Avaya has not performed
Maintenance Services in conformance with the above warranty and, within the
warranty period, receives a written notice from Distributor identifying the
non-conforming Maintenance Services in reasonable detail, Avaya shall re-perform
the non-conforming Maintenance Service.
10.5.    Warranty Procedures. Distributor shall return or otherwise make
available the Cloud Software subject to a warranty claim to Avaya in accordance
with Avaya’s then current return procedures as defined by the Channel Policies,
or as otherwise advised by Avaya, accompanied by evidence that Cloud Software
remains entitled to warranty protection.
10.6.    Costs. Within the applicable warranty period Avaya shall not charge for
any repair, replacement, error identification or correction of the Cloud
Software or Maintenance Service subject to a warranty claim. If Avaya determines
that Cloud Software or Maintenance Service is free of defects, Distributor shall
pay to Avaya all costs of handling and inspection of the warranty claim at
Avaya’s then current rates and reimburse Avaya for all costs incurred.
10.7.    Warranty to Resellers and Cloud End Users. Distributor shall grant
Resellers, and shall obligate Resellers to grant to Cloud End Users, a warranty
consistent with current market conditions and applicable law for similar
high-quality communications services. Distributor’s and Reseller’s grant will be
their own responsibility and will not be binding upon Avaya.
10.8.    Support to Resellers and Cloud End Users for Warranty and License
Issues. Distributor and/or Reseller shall provide support to Resellers and Cloud
End Users with regard to any warranty or non-conformance issues or questions
concerning the Cloud Services and Hosted Solution and filing warranty claims,
and with regard to any license issue or question. In addition, Distributor shall
obligate Resellers to provide the above support to Cloud End Users.
10.9.    NO WARRANTY TO CLOUD END USERS. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE AVAYA END USER LICENSE, THIS AMENDMENT OR THE AGREEMENT,
[*****].


11    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


10.10.    Exclusions and Disclaimers. Any warranty exclusions and disclaimers
set out in the Agreement apply to the Cloud Software and Maintenance Services.
In addition, Avaya is not responsible under this Amendment for any software,
equipment, hardware or services that Distributor may have separately purchased
apart from this Amendment or is re-using. Distributor is responsible to ensure
that any such software, equipment or hardware is in good working order and
compatible with the Cloud Software. This Section does not limit any warranty
and/or support obligations Avaya may have elsewhere under any agreements with
Distributor.
11.    NON-PRODUCTION SOFTWARE
11.1.    At its discretion and upon prior written notice, Avaya may provide, at
no charge to Distributor, a defined number of Cloud Software licenses for a
limited period of time (“Non-production Term”) solely for Distributor’s internal
testing of such Cloud Software in a non-production environment or other
noncommercial internal purposes (“Non-production Software”). Except as otherwise
stated in this Section 11, Non-production Software will be governed by the
Software license provision set out in Section 8, and will be subject to the
restrictions detailed in the Avaya End User License. Without Avaya’s prior
written consent, Distributor may not disclose the results of the Non-production
Software use to any third party. Non-production Software licenses will expire
automatically at the earlier of: (i) end of the Non-production Term; or (ii) at
the time indicated in Avaya’s notice to Distributor. Distributor may not charge
for any service using any Non-production Software.
11.2.    Unless otherwise expressly agreed to by Avaya in writing,
Non-production Software may not be installed, downloaded or otherwise made
available for use by any Reseller or Cloud End User. Notwithstanding the
foregoing, if Avaya gives Distributor prior written approval to conduct a
limited pilot using any Non-production Software that involves any Reseller
and/or Cloud End User, Distributors shall, and to the applicable extent shall
contractually obligate that Resellers shall: (i) not charge Resellers and, if
applicable, Cloud End Users during such pilot; (ii) cause Resellers and, if
applicable, Cloud End Users to comply with the terms at least as protective as
the terms in this Amendment and, except as expressly altered in this Amendment,
the Avaya End User License; (iii) upon Avaya’s request, enforce such terms
against Resellers and contractually obligate Resellers to enforce such terms
against Cloud End Users;; and (iv) cause Resellers and contractually obligate
Resellers to cause Cloud End Users to immediately stop using the Non-production
Software at the end of the Non-production Term or as notified by Avaya in
accordance with Section 11.1. Any feedback or other suggestions provided by
Distributor, Resellers or Cloud End Users to Avaya during or as a result of the
use of any Non-production Software will become Avaya’s property and Distributor
shall obtain and contractually require Reseller to obtain from Cloud End User,
written consent to the foregoing from Reseller or Cloud End User, as applicable.
Avaya may use such feedback at its discretion, including by assigning, licensing
or otherwise transferring any products so changed or modified to third parties
without obligation or recourse to Distributor.
11.3.    By providing any Non-production Software that is not generally
available (“Non-GA Software”), Avaya does not promise or guarantee that it will
make any Non-GA Software generally available to anyone in the future. Avaya has
the sole discretion to determine if any Non-GA Software will become generally
available and no express or implied obligation to announce the general
availability of any Non-GA Software or any similar or compatible product.
Distributor’s, Reseller’s or Cloud End User’s access to any Non-GA Software will
not be construed as Avaya’s acceptance of a Cloud Order for the generally
available version of that Non-GA Software (if any).
11.4.    NOTWITHSTANDING ANYTHING TO THE CONTRARY, NON-PRODUCTION SOFTWARE IS
PROVIDED “AS IS”, WITHOUT ANY WARRANTY OR INDEMNIFICATION, AND AVAYA, ITS
AFFILIATES, LICENSORS AND SUPPLIERS EXPRESSLY DISCLAIM ANY AND ALL EXPRESS,
STATUTORY, IMPLIED OR OTHER WARRANTIES, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND/OR NON-INFRINGEMENT. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, [*****]. THE PARTIES AGREE THAT THE
LIMITATIONS SPECIFIED IN THIS SECTION 11.4 WILL APPLY EVEN IF ANY LIMITED REMEDY
PROVIDED IN THIS AMENDMENT OR THE AGREEMENT IS FOUND TO HAVE FAILED OF ITS
ESSENTIAL PURPOSE.
12.    INDEMNIFICATION
[*****]








12    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


13.    DISCONTINUATION
At any time during the term of this Amendment Avaya may discontinue the sale or
licensing of any generally available offering, Maintenance Services or Cloud
Software, or modify generally available offerings, including the underlying
Cloud Offer Definitions or Service Descriptions, without liability to
Distributor, Reseller, Cloud End User or any other person or entity. Avaya shall
notify Distributor in accordance with the then current discontinuation policy of
such end of sale date or modification for any Maintenance Services, Cloud
Software or generally available offering by posting the relevant information on
Avaya’s web sites or by written notice to Distributor. Avaya’s current product
lifecycle policy is located at http://support.avaya.com or a successor site as
designated by Avaya from time to time.
14.    TERM AND TERMINATION
14.1.    Term of Amendment. This Amendment enters into force on the date last
party signs it and remains in force for the duration of the Agreement, unless
terminated earlier in accordance with the terms of this Amendment.
14.2.    Term of Cloud Orders. Unless otherwise stated in the applicable Cloud
Offer Definition or an accepted Cloud Order: (i) the initial Term of any Cloud
Order will start on the Commencement Date and will end 12 months thereafter; and
(ii) Cloud Orders will renew automatically for subsequent 12 month terms at
Avaya’s then current price list for the relevant Cloud Software and related
Maintenance Services and Minimum Commitment (if any), unless either party gives
written notice to the other party of its intent not to renew no later than 90
days in advance of each anniversary of the Commencement Date. The Term of any
subsequent Cloud Order will be co-terminous with the Term of the underlying
initial Cloud Order. Notwithstanding the foregoing, Cloud Orders may be
terminated by Distributor in accordance with this Amendment, subject to
Distributor’s payment of Early Termination Fees (if any).
14.3.    Early Termination Fees. In case of an early termination of a Cloud
Order, Distributor shall pay Avaya the Early Termination Fees set out in the
applicable Cloud Offer Definition or Avaya’s quotation (if any), except that no
Early Termination Fees will apply in relation to any Cloud Order terminated: (i)
in accordance with Section 10.3; or (i) for Avaya’s uncured material breach in
accordance with Section 14.5. Avaya may set off the Early Termination Fees
against any amounts due by Avaya to Distributor under this Amendment or
otherwise, subject to a written notification to Distributor.
14.4.    Termination for convenience. Unless the applicable Cloud Offer
Definition states otherwise: (i) Distributor may terminate any Cloud Order for
its convenience by providing Avaya at least 3 months advance written notice of
its intent to terminate, subject to Distributor’s payment of all Cloud Fees due
up until the effective date of termination and the applicable Early Termination
Fees (if any); and (ii) any such termination will be effective on the last day
of the last month in the termination notice period. In case of an early
termination by Distributor for its convenience, Avaya will be under no
obligation to refund to Distributor any prepaid amounts.
14.5.    Termination for breach. Subject to Section 8.8, either party may
terminate this Amendment and/or any underlying Cloud Order by written notice to
the other party, effective immediately upon receipt, if the other party fails to
cure any material breach of this Amendment and/or Cloud Order within a 45 day
period after having received a written notice from the non-breaching party
detailing the breach and requesting the breach to be cured. Notwithstanding the
foregoing, Avaya may terminate this Amendment and/or any underlying Cloud Order
by written notice to Distributor effective immediately upon receipt if
Distributor has not provided Avaya with access to the Cloud Software or
Monitoring Tools, whether remotely or on-site, as requested by Avaya, or has
otherwise interfered with Avaya’s ability to correctly track the usage of Cloud
Software or auditing Distributor’s or Cloud End User’s compliance with Avaya End
User License.
















13    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


14.6.    Effects of termination. If this Amendment expires or terminates during
the Term of any Cloud Order, the parties agree that, except as set forth in this
Section, this Amendment will remain in effect solely for purposes of enabling
the underlying Cloud Orders. Notwithstanding the foregoing, termination or
expiry of this Amendment for an uncured material breach in accordance with
Section 14.5 will be deemed to terminate all underlying Cloud Orders, unless the
parties expressly agree otherwise in writing. Termination or expiry of any Cloud
Order will be deemed to terminate all Cloud Software licenses granted under that
Cloud Order. Upon termination or expiry of this Amendment for any reason,
Distributor shall immediately and permanently destroy all copies of Cloud
Software and any related materials, including Documentation, in Distributor’s
possession or control and, upon Avaya’s request, certify such destruction in
writing. Rights of termination under this Amendment will be without prejudice to
any accrued rights or liabilities of either party to the other arising out of
this Amendment. Unless otherwise agreed to by Avaya in writing, upon termination
or expiry of this Amendment Distributor shall: (i) discontinue all use of the
Licensed Trademarks in connection with the Cloud Software and related
Maintenance Services; (ii) cease holding itself out in any manner as an
authorized Avaya Cloud or CaaS service provider and notify and arrange for all
persons who may identify, list or publish Distributor’s name as an authorized
Avaya Cloud or CaaS service provider to discontinue such designation; and (iii)
return to Avaya all promotional or other materials supplied by Avaya
specifically in connection with the Cloud Software and this Amendment. Upon
termination or expiry of this Amendment, Avaya may inform any and all Resellers
and Cloud End Users that Distributor is no longer an authorized Avaya Cloud or
CaaS service provider and may provide Resellers and/or Cloud End Users with
alternative support options to transition to a new service. Provisions in this
Amendment concerning ownership, indemnification, limitation of liability,
termination, payments due, warranty disclaimers, notices, and any other terms
which, by their nature, are intended to survive termination or expiry of this
Amendment or a Cloud Order will survive such termination or expiry.
15.    OTHER PROVISIONS
15.1.    Notices. Unless specified elsewhere in this Amendment, any notice under
this Amendment will be in writing in English (notwithstanding the language of
this Amendment) and addressed to the other party at its address set forth below
(or to any other address that the receiving party may designate from time to
time in accordance with this Section). Notices will be delivered by: (i)
personal delivery; (ii) courier or first class mail (with all fees or postage
prepaid); (iii) facsimile (with confirmation of transmission); or (iv) an e-mail
of a duly signed PDF document (with receipt confirmed). Notices will be deemed
to have been given, as applicable, on the earlier of: (a) the date of receipt;
(b) two working days after sending by courier; (iii) five working days after
first class posting; (c) next working day after sending by facsimile or email.
FOR DISTRIBUTOR:
FOR AVAYA:
ScanSource, Inc. dba ScanSource Catalyst
6 Logue Court
Greenville, SC 29615
United States
FASCIMILE:
Email: chris.marlar@scansource.com


Attention: Vice President, Law
Avaya Inc.
4655 Great America Parkway
Santa Clara, CA 95054-1233
United States
FACSIMILE: 408-562-3749
Email: lglnoticescomm@avaya.com



15.2.    Electronic signature. This Amendment and any amendment thereto may be
executed in multiple counterparts, each of which will constitute an original and
all of which will constitute but one document. Subject to any applicable local
law requirements, the parties agree that this Amendment and any amendments
hereto may be executed by electronic signature, which will be binding between
the parties as if handwritten. Any modifications or amendments to this Amendment
must be in writing and physically or electronically signed by both parties. In
no event will electronic mail constitute a modification or amendment to this
Amendment.
15.3.    Amendment to the Agreement. The Agreement (including all attachments
and other documents referenced therein as well as any amendments thereto) is
amended by this Amendment. Except as modified by this Amendment, all other terms
of the Agreement remain unaffected.
15.4.    Entire Agreement. This Amendment along with the Agreement incorporated
into this Amendment by reference (except as otherwise stated in this Amendment)
constitutes the entire understanding of the parties with respect to the subject
matter of this Amendment and will supersede all previous and contemporaneous
communications, representations or understandings, either oral or written,
between the parties relating to that subject matter and will not be contradicted
or supplemented by any prior course of dealing between the parties.




14    



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, for good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged.
ScanSource, Inc. d/b/a ScanSource Catalyst


Avaya Inc.
By: /s/ David Hertwig   
By: /s/ Gary M. Levy   
Name David Hertwig   
Name Gary M. Levy   
Title: President, ScanSource Catalyst   
Title: Vice President – US Channels   
Date: February 1, 2017   
Date: February 5, 2017   





15    

